Citation Nr: 0632175	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO) that confirmed and continued the 
previous denial of the veteran's claim for service connection 
for a claimed back condition.

The veteran testified before the undersigned at a video 
conference heating in April 2005.

In December 2005, the Board reopened the veteran's claim for 
service connection for a back disability as the veteran had 
submitted new and material evidence for his claim.  The 
December 2005 decision also remanded the back disability 
claim for further development.



FINDING OF FACT

A current back disability is as likely as not the result of 
disease or injury in service. 



CONCLUSION OF LAW

A back disorder was incurred in service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).   

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

Service medical records show that on the veteran's entrance 
examination no pertinent defects were found.  However, 
service medical records show that in November 1979, the 
veteran presented with lower back pains.  The veteran 
reported that he was doing push-ups when the lower back pain 
occurred.  While there was pain on some motions, there was no 
edema, discoloration or a spinal disorder.  The diagnosis was 
a muscle strain of the right lumbar region.  

A service medical record again in November 1979 demonstrated 
that the veteran complained of dizziness and "ear numbness" 
after passing out in the mess hall.  No neurological deficits 
were noted and no complaints of back pain were made by the 
veteran.  The remaining service medical records are likewise 
negative for any complaints or treatment for a back 
disability.

Regarding the veteran's separation from service, his 
commanding officer recommended that he be released from 
active duty and transferred to the Individual Ready Reserve.  
The commander indicated that the veteran was physically able 
to complete the required training but elected not to. 

In January 1980, the veteran did not complete his training in 
the horizontal ladder and the 2 mile run as he stated that 
his hands hurt.  No back complaints were reported.

The veteran elected to not undergo a separation examination.

VAMC records from June 1980 to May 1981 are also negative for 
any complaints or treatments relating to a back disability.  
In June 1980, a note regarding the veteran's treatment for 
abdominal pain noted that his back was better. 

Progress notes from John F. Kennedy Memorial Hospital 
indicate that the veteran was involved in a motorcycle 
accident in January 1982.  The veteran underwent surgical 
repair of a fractured femur and incomplete rupture of his 
anterior cruciate ligament.  

In October 1982, the veteran was scheduled for an arthroscopy 
of his right knee as a result of the motorcycle accident.  
However, he also presented with complaints of back pain.  The 
veteran indicated that he first had back pain when he awoke 
in the hospital following the motor vehicle accident in 
January 1982.  He had no further back complaints until about 
a month before October 1982 when he was swimming and his back 
began to hurt.  He reported that his back had been hurting 
ever since.

The treating doctor noted that X-rays of the spine and pelvis 
showed a spondylisthesis of L5, Grade I, with bilateral pars 
interarticularis defects.  However, the x-rays did not 
demonstrate any significant soft tissue or osseous 
abnormalities of the pelvis.  A lumbosacral corset was 
recommended.

In November 1982, the veteran again presented with complaints 
of back pain.  The treatment note indicate that he needed a 
bilateral spinal fusion lumbosacral level for treatment of 
his bilateral pars defect at the L5 with Grade I 
spondylolisthesis.  The treatment note stated that the 
veteran needed a back fusion, but did not have the money for 
the operation.

In March 1983, the veteran presented for a psychiatric 
evaluation at the Miami, Florida VAMC.  The treatment report 
noted that the veteran still wore a steel back brace as he 
had cracked vertebrae in the lumbar area.

In August 1983, the veteran presented to the Riviera Beach, 
Florida VAMC with complaints of difficulty sleeping and 
temper outbursts.  The veteran indicated that he had been 
involved in a motor vehicle accident where a motorcycle he 
was riding was hit by a car.  He suffered a concussion and 
some crushed vertebrae in his lumbar spine.  The veteran 
indicated that a surgeon informed him that he needed a fusion 
of the lumbar vertebrae #3 as he continued orthopedic 
treatments.  He stated that he had trouble with his back 
since the 1982 motorcycle accident.

A treatment note dated in August 1983 indicates that the 
veteran wished to undergo surgical treatment for 
spondylolisthesis.

A VAMC treatment note in October 1990 states that the veteran 
complained of back pain that he had had for four years.  The 
diagnosis was lower back pain that radiated to his left leg.

In a July 1991 statement, the veteran claimed that he was 
working on a track of tank tools when the track slipped off, 
swung down, and crashed into his back.  He said that he had 
been taken to a hospital where he had stayed for a week.

During an orthopedic examination in December 1991 at the West 
Haven, Connecticut VAMC, the veteran stated that he initially 
injured his back in 1979 when removing tracks from tanks.  
The pain progressed as he was unable to continue to function 
and missed work for several weeks.  The veteran denied any 
other trauma to his back despite reporting that he was in a 
motorcycle accident 10 years ago during which he broke his 
right femur and left tibia.

The diagnosis was traumatic spondylolysis of the L5-S1.  The 
examiner stated that at the current time, the chronic lumbar 
back pain is secondary to a traumatic spondylolysis during 
the veteran's period in the service.

A September 2001 MRI revealed minimal disc disease without 
evidence of stenosis.

In May 2002, the veteran underwent a VA examination for his 
low back disability.  He reported that he hurt his back twice 
while on active duty as he first injured it while twisting 
and then injured it when doing push-ups.  He said that he was 
discharged from duty because of back problems.  He currently 
complained of chronic low back pain with radiation to his 
neck.

The diagnosis was severe low back pain that was worsening.  
The examiner noted that he was not provided with the initial 
records regarding the veteran's motorcycle accident in 1982.  

The examiner stated that the traumatic L-5/S-1 
spondylolisthesis was unlikely to happen with the minor 
injuries mentioned while in the military.  It was more likely 
than not that the veteran's spondylolisthesis and chronic low 
back pain are a direct result of his motorcycle accident in 
1982.

In November 2002, the veteran underwent surgery to implant a 
nerve stimulator to combat chronic low back pain.  In January 
2003, he presented for a follow up for the implant surgery. 

In March 2003 statement, a fellow and a treating physician 
reported that the veteran had been well until 1979 when he 
was unable to get up after doing sit-ups.  He lost 
consciousness, and noted back pain when he regained 
consciousness.  The physicians reported that they had 
reviewed the records and assessed that the veteran's back 
pain was a result of the injury in service.  

An April 2003 treatment note from the New Haven, Connecticut 
VAMC diagnosed the veteran with clinical numbness in the 
posterior rami in the entire lumbar region.  The veteran's 
pars defect has no spondylolisthesis associated with it as it 
has no effect on his present nerve pain.

At the hearing before the undersigned in April 2005, the 
veteran's representative reported that the physicians 
providing the March 2003 opinion had reviewed the record.  
The veteran testified that the motorcycle accident did not 
involve his back.

A September 2005 VAMC treatment note reports chronic low back 
pain that had been improved with the implanted electrical 
stimulator.

In February 2006, the veteran underwent a VA examination for 
his low back disability.  The veteran reported that he had 
note a pop in the lower back while doing sit-ups or push-ups 
in 1979.  He was seen at a military clinic and given aspirin 
and physical therapy for about seven days and a physical 
profile for three days.  The examiner noted the service 
medical records showing treatment in November 1979.  The 
veteran reported that he had been discharged from service due 
to low back pain.  The examiner also noted the reports of the 
1982 motorcycle accident and the "tank tract accident in 
1990."  

The examiner found obvious evidence of an in-service back 
injury.  He noted that the veteran denied any history of back 
fracture, although this had been reported in the record.  The 
contradiction made "the reliability of this patient's 
history somewhat unreliable."  The diagnosis was chronic 
lower back strain and sprain as well as L5-S1 degenerative 
disc disease and facet joint arthritis to a mild degree as 
well as pars interarticular defect.  

The examiner stated that he was unable to make a conclusion 
about the etiologies of the veteran's current back conditions 
due to lack of medical documentation.  Notably, the initial 
treatment records in relation to the veteran's left leg in 
the January 1982 motorcycle accident are not available.  The 
examiner also noted a tank tract accident which was unclear 
whether it occurred in the military or not.  The examiner 
concluded that the veteran has a complicating back injury 
history and there was not sufficient medical documentation to 
make a conclusion.

In an addendum to the examination the examiner reported that 
he had reviewed the veteran's claims file, including the 
service medical records, but could not determine which 
accident caused the current back disability "separately."  
He added that the veteran "had a complicating back injury 
history and I do not have sufficient medical documentation to 
make a conclusion."

Analysis

With regard to the three elements of service connection, the 
veteran has a present low back disability as shown by all 
recent examinations.  

The service medical records report a low back injury on at 
least one occasion during service as he injured his back 
doing push-ups in November 1979.  Therefore, the element of 
an in-service disease or injury is also satisfied.

The remaining question is whether the there is a causal 
relationship between the current disability and the in-
service disease or injury.

The December 1991, and March 2003 opinions support such a 
link.  However, these opinions were based on an inaccurate 
history, inasmuch as they did not consider the histories of 
trauma after service.  These opinions are of limited 
probative value because they are based on an incomplete or 
inaccurate history.  Boggs v. West, 11 Vet. App. 334, 345 
(1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 
(1994) (finding that presumption of credibility of evidence 
did not arise as to medical opinion that veteran's disability 
was incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background); cf. Kowalski v. Nicholson, 19 Vet App 
171 (2005) (VA cannot reject a medical opinion simply because 
it's based on a history supplied by the veteran, and that the 
critical question is whether that history was accurate); 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The May 2002 examiner provided an opinion against the claim, 
but also did not consider an accurate history.  

The veteran has offered an inconsistent history.  For 
instance, he testified that the motorcycle accident did not 
involve an injury to the back, while the contemporaneous 
medical records document his reports of back pain associated 
with that accident.  Hence, his credibility is diminished.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding Board may find that lay persons reports lack 
credibility because they are contradictory).

Additionally, the February 2006 VA examination reported that 
the veteran stated that he never had any fracture of the 
lumbar despite his medical records documenting a lumbar 
fracture.  The examiner stated that the reliability of the 
veteran's history is questionable and that the veteran's 
adjustment disorder with depressive mood may also contribute 
to his clinical presentation.

The February 2006 VA opinions is the only one to reflect 
consideration of an accurate history.  The examiner did not 
answer the specific question posed in the Board's remand, 
namely is it at least as likely as not that any current back 
disability is the result of a disease or injury in service?  
Resolving doubt in the veteran's favor the examiner does seem 
to infer that some part of the current back disability is 
related to the back injury in service.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  This is such a case.  
Resolving reasonable doubt in the veteran's favor, service 
connection is granted for the current back disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).



ORDER

Entitlement to service connection for a back disability is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


